Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Holy Cross Village at Notre Dame, Inc., Date: May 14, 2009
(CCN: 15-5745),
Petitioner,
“Vee Docket Nos. C-09-46

C-09-53

Decision No. CR1951

Centers for Medicare & Medicaid
Services.

eS SSS SS SE SS SS SD

DECISION GRANTING SUMMARY JUDGMENT
TO CENTERS FOR MEDICARE & MEDICAID SERVICES

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) to
impose summary judgment against Petitioner, Holy Cross Village at Notre Dame,
Inc. I find that Petitioner failed to comply with two participation requirements and
that its noncompliance was so egregious as to pose immediate jeopardy for
Petitioner’s residents. I sustain remedies against Petitioner consisting of civil
money penalties of: $3750 per day for July 30 and 31, 2008; and $100 per day for
each day of a period that began on August 1, 2008 and which ran through August
28, 2008. Additionally, Petitioner loses the authority to conduct nurse aide
training for a period of two years as a consequence of my finding the presence of
immediate jeopardy level deficiencies.

I. Background

Petitioner is a skilled nursing facility in the State of Indiana. It participates in the
Medicare program. Its participation in Medicare is governed by sections 1819 and
1866 of the Social Security Act (Act) and by federal regulations at 42 C.F.R. Parts
483 and 488. Its right to a hearing in this case is governed by federal regulations
at 42 C.F.R. Part 498.
Petitioner was surveyed for compliance with Medicare participation requirements
on August 6, 2008 (August survey). The surveyors concluded that Petitioner had
contravened several Medicare participation requirements. The deficiencies
included findings of immediate jeopardy level noncompliance. The term
“immediate jeopardy” is defined at 42 C.F.R. § 488.301 to include noncompliance
that is so egregious as to cause, or is likely to cause, serious injury, impairment,
harm, or death to a resident or residents of a facility.

CMS accepted the surveyors’ findings and determined to impose the remedies that
I cite in the opening paragraph of this decision. Petitioner requested a hearing and
I was assigned to hear and decide the case. CMS moved for summary judgment
and Petitioner opposed the motion.

CMS filed a total of 37 proposed exhibits, which it identified as CMS Ex. 1 —
CMS Ex. 37. Petitioner filed 11 proposed exhibits, which it identified as P. Ex. 1
—P. Ex. 11. [receive all of the parties’ exhibits into the record and I cite to some
of them in this decision for purposes of explanation. However, I make no
evidentiary findings from the exhibits. I base my decision entirely on the
undisputed material facts as are averred by the parties.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether the undisputed material facts show that:

1. Petitioner failed to comply substantially with Medicare participation
requirements;

2. CMS’s determination of immediate jeopardy is clearly erroneous;
3. CMS’s remedy determinations are reasonable.

As I discuss above, the August survey resulted in findings that Petitioner failed to
comply with several participation requirements. Some but not all of the alleged
deficiencies are at the immediate jeopardy level of scope and severity. I base my
decision on two of these immediate jeopardy level findings of noncompliance.
These are Petitioner’s failure to comply with the requirements of 42 C.F.R.

§ 483.13(b) and 42 C.F.R. § 483.25(h)(2). I make no findings about other alleged
deficiencies because it is unnecessary that I do so.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision
in this case. I set forth each Finding below as a separate heading.

1. The undisputed material facts establish that Petitioner failed to
comply substantially with the requirements of 42 C.F.R.
§§ 483.13(b) and 483.25(h)(2).

The following undisputed material facts are the basis for my decision concerning
the two deficiencies that I address in this Finding.

All of the allegations of noncompliance relate to a resident who is identified in the
August survey report as Resident #7. This resident is an elderly individual whose
medical conditions include Alzheimer’s dementia with behavioral disturbance,
congestive heart failure and coronary artery disease. CMS Ex. 7, at 14, 85; CMS
Ex. 8, at 1, 61, 72. The resident is wheelchair bound but is mobile and was able to
move about Petitioner’s facility without the assistance of Petitioner’s staff. CMS
Ex. 7, at 17; CMS Ex. 8, at 83, 98.

Resident # 7 has a long and well-documented history of engaging in inappropriate
sexual behavior. In September 2007 a psychiatrist noted the resident’s recurrent
inappropriate behavior which included attempts to grab at young males and male
staff members of Petitioner’s facility. CMS Ex. 8, at 97. Another psychiatric
evaluation conducted in June 2008 concluded that the resident was “sexually very
inappropriate.” His inappropriate behavior included fondling another male
resident of Petitioner’s facility. Jd. at 118.

In April and May 2008, the staff documented numerous incidents of inappropriate
sexual conduct by Resident #7. These included several attempts by Resident # 7
to grope or fondle other male residents and several sexually inappropriate
comments directed by Resident #7 towards members of Petitioner’s staff. CMS
Ex. 8, at 14— 17. On one occasion Resident #7 sat naked in front of an open
window at Petitioner’s facility and fondled himself. CMS Ex. 8, at 118. In July
2008 Resident # 7 was again seen by a psychiatrist who noted the resident’s
history of sexually inappropriate behavior and who observed that the resident
admitted that he had sexual fantasies. /d. at 112. On July 16, 2008, Resident #7
began receiving Depo Provera, a medication that is intended to curb an
individual’s sexual activity.

Many of Resident # 7’s sexual activities were directed at a resident who is
identified as Resident # 163 in the report of the August survey. Resident # 163,
who died on June 18, 2008, was an elderly individual who was identified by
Petitioner’s staff as being cognitively impaired and who engaged in sexually
inappropriate behavior. CMS Ex. 10, at 3, 7-20. Facility notes document many
occasions in March, April, and May 2008 during which Resident # 163 engaged in
inappropriate sexual activity. Id. at 7— 19. This inappropriate behavior was
directed at more than one person but Resident # 163 and Resident # 7 were also
observed by Petitioner’s staff seeking each other out for sexual activity.

After Resident # 163’s death, and on at least one occasion, Resident # 7 directed
his sexual advances towards another resident who is identified in the August
survey report as Resident # 11. Resident # 11 suffers from a variety of medical
problems including vascular dementia, dementia with behavioral disturbance,
Alzheimer’s disease, and expressive aphasia. CMS Ex. 7, at 7, 68, 81, 96; CMS
Ex. 9, at 1, 75 — 78. Petitioner’s staff have assessed Resident # 7 as having
severely impaired cognitive skills. CMS Ex. 9, at 64.

Resident # 11’s physical and mental problems have left him profoundly impaired.
Essentially, this resident is helpless to fend for or to protect himself. He is unable
at most times to make himself understood. /d. During his stay at Petitioner’s
facility the resident manifested signs of anxiety for which he was prescribed
medications including Ativan. I take notice that Ativan is a medication that
frequently causes the user to become lethargic or to sleep. Resident # 11 suffers
from pressure sores and is often asleep. His mobility is extremely limited and his
various medical problems, coupled with his lethargy, make it difficult for the
resident to move. CMS Ex. 7, at 6 — 9, 80 — 81, 95 — 96; CMS Ex. 9, at 28.

Sometime during the week prior to July 30, 2008, Resident # 7 made sexual
advances towards Resident # 11. These occurred despite the fact that Resident # 7
was taking Depo Provera. A certified nursing assistant (CNA) reported Resident
#7 was observed attempting to grab Resident # 11 by the crotch. Resident #7
also was observed reaching for Resident # 11’s hand and attempting to pull it to
him before being stopped by staff. CMS Ex. 7, at 39, 47, 90.

The undisputed facts are that Petitioner’s staff, while not indifferent to Resident
#7’s sexual proclivities, provided only limited interventions. On numerous
occasions the staff redirected the resident when he was observed making sexual
advances towards other residents or when he engaged in other inappropriate sexual
activity. CMS Ex. 8, at 14—17. Redirection often consisted of escorting the
resident back to his room. /d. Petitioner’s staff also had the resident seen by a
psychiatrist and, in July 2008, the resident began taking Depo Provera. But, the
undisputed facts do not show that the staff undertook heightened surveillance of
the resident despite his frequent inappropriate sexual acts. The record does not
show that Petitioner’s staff made a focused effort to either curb Resident #7’s
actions or, failing that, to segregate the resident from those who were his intended
or actual victims. Nor do the facts show that the staff undertook special measures
to protect those individuals who were the targets of Resident #7’s sexually
aggressive behavior. For example, there is nothing to show that the staff provided
enhanced surveillance of Resident # 11 after the July 2008 episode in which
Resident # 7 attempted to grope Resident # 11.

a. Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.13(b).

The governing regulation states that a resident of a skilled nursing facility has the
right to be free from, among other things, sexual, physical, and mental abuse.
CMS argues that the undisputed material facts of this case establish that Petitioner,
by failing to supervise Resident # 7 effectively, either allowed this resident to
perpetrate sexual abuse against other residents or tolerated the likelihood that the
resident would perpetrate abuse.

The facts that I describe above provide strong support for CMS’s assertion. As
early as September 2007 Petitioner’s staff knew that Resident # 7 had manifested
proclivities for engaging in inappropriate sexual conduct which included making
advances towards and attempting to grope other residents at Petitioner’s facility.
On numerous subsequent occasions the resident continued to behave
inappropriately. Petitioner’s staff thus knew that there was a strong likelihood at
almost any time that Resident # 7 would engage in sexually abusive conduct.

Yet, the undisputed material facts show that Petitioner’s staff did not contemplate
or initiate more forceful interventions after it became apparent to them that the
interventions that they had attempted were failing to protect other residents from
Resident # 7’s abusive conduct. The resident’s abusive behavior culminated with
his attempted groping of Resident # 11 — an essentially helpless individual — in late
July 2008. The attempted groping of Resident # 11 was nothing out of the
ordinary in the sense that Resident # 7 had attempted or succeeded in achieving
such acts so many times previously.

The undisputed material facts in this case show that staff essentially limited its
interventions to referring Resident # 7 for psychiatric consultation and redirecting
the resident when they observed him acting abusively. Often, the redirection
involved escorting the resident to his room. Redirection may have terminated the
specific episode of abusive behavior that prompted the action but it did nothing to
protect Petitioner’s residents from future episodes of abuse at the hands of
Resident #7. And, indeed, the undisputed facts clearly show that such episodes
continued to occur or were attempted with regularity. Petitioner’s staff failed to
address the resident’s sexual aggression by developing a specific plan to assure
that this resident would remain under surveillance at all times when he was in
close proximity to those individuals who might comprise a target for his
aggression. Nor did the staff specifically plan to keep other vulnerable residents,
such as Resident # 11, under enhanced surveillance when Resident # 7 was in their
vicinity.

Petitioner asserts that there are disputed material facts which prohibit summary
judgment. First, Petitioner contends that the sexual relationship between Resident
#7 and Resident # 163 was consensual. Petitioner’s brief at 11. Therefore,
according to Petitioner, the relationship between the two residents was not
abusive. For purposes of this decision I accept as true Petitioner’s characterization
of the nature of the relationship between Resident # 7 and Resident # 163 and I
make no finding that Resident # 7 abused Resident # 163. But, even if the
relationship between these two residents was not abusive, the undisputed facts
showing an open sexual relationship between the residents coupled with the many
undisputed incidences of inappropriate conduct by Resident # 7 directed towards
other residents, the staff, and even the public, provided ample evidence to
Petitioner’s staff that Resident # 7 posed a threat to other residents. The staff’s
failure to plan and implement specific and effective measures to protect other
residents in the face of this evidence is the basis for support for my conclusion that
Petitioner was not complying with regulatory requirements.

Next, Petitioner argues that Resident # 7’s attempted groping of Resident # 11 was
not abusive because it was merely an unsuccessful attempt and not an executed
act. Petitioner’s brief at 12. For purposes of this decision I will assume that
Resident # 7 did not actually grope Resident # 11 but merely attempted to do so.
However, that Resident #7’s attempt to grope Resident # 11 may have been
unsuccessful does not support a conclusion that Petitioner was providing adequate
protection to its residents. CMS’s case is based on a whole series of sexually
aggressive acts by Resident # 7 — some carried out, some not — which put
Petitioner on notice that it was not adequately supervising the resident or
providing adequate protection to other residents.

The incident involving Resident # 11 is a graphic illustration of Petitioner’s failure
to provide adequate protection to its residents. Resident # 7’s attempted groping
of Resident # 11 put Petitioner’s staff on notice that Resident # 11 —a helpless
individual — had become a target of Resident # 7’s aggression. The staff Anew that
Resident # 7 had a sexual interest in Resident # 11. And, they knew that Resident
# 11 would be absolutely helpless to fend off Resident # 7 in the event of another
sexual attack. But, Petitioner’s staff did nothing to guarantee the long-term
security of Resident # 7 after the July 2008 attack. When Resident #7 attempted
to grope Resident # 11 Petitioner’s staff removed Resident #7 temporarily from
Resident # 11’s presence. That may have protected Resident # 11 for the short
term but it did nothing to assure that future attacks would not occur. Such
assurances could only have been provided by either segregating Resident # 7 from
other residents or from increased supervision of Resident # 7 and/or Resident # 11,
neither of which occurred.

Petitioner then argues that Resident # 7’s sexually inappropriate behavior directed
against members of Petitioner’s staff or other non-residents cannot be considered
as abuse because the regulations were intended only to protect residents.
Petitioner’s brief at 13. I agree with Petitioner that 42 C.F.R. § 483.13(b) does not
explicitly protect staff members of a facility from abuse perpetrated by a resident.
But, CMS does not allege that Petitioner is noncompliant because Resident # 7
abused or attempted to abuse staff. The undisputed material facts showing that
Resident # 7 was sexually aggressive towards staff are relevant here because they
illustrate the resident’s propensity for sexual aggression, not just against staff, but
against others in general including residents. The only reasonable inference that I
can draw from these facts is that they show that Resident # 7 had proclivities to
engage in sexually abusive behavior. Those facts coupled with the undisputed
facts showing that residents were, indeed, a target of Resident # 7 should have put
Petitioner on notice that it needed to become more assertive in protecting other
residents against Resident # 7’s predatory behavior.

Petitioner asserts that its staff “protected . . . [Resident # 11] from . . . [Resident
#7] at all times.” Petitioner’s brief at 14. It argues that this conclusion is
reasonable based on facts showing that: Resident # 7 did not actually grope
Resident # 11; Petitioner provided supervision and counseling to Resident # 7;
and Petitioner followed through on orders of the resident’s attending physician to
administer Depo Provera to the resident along with other medications including
Prozac and Seraquil. Additionally, according to Petitioner, it sought the expert
advice of medical professionals concerning Resident # 7 and adhered to these
professionals’ orders. Id.

l accept all of these assertions as true for purposes of this decision. But, they do
not call into question any of the facts asserted by CMS nor do they support a
conclusion other than my conclusion that Petitioner did not adequately protect its
residents against Resident # 7’s predatory behavior. I have explained above why
Resident # 7’s attempted groping of Resident # 11 put Petitioner’s staff on notice
that it had to increase its surveillance of Resident #7 and to do more to protect
Resident # 11. The fact that Resident # 7 attempted to grope another resident —
even if he didn’t achieve his objective — should have been enough to trigger an
urgent response from Petitioner’s staff that exceeded simply redirecting Resident
#7 on that occasion.
Moreover, that incident occurred about two weeks afier Resident # 7 began taking
Depo Provera. That put Petitioner’s staff on notice that they could not rely on the
resident’s medication regime as adequate protection against his predatory
behavior.

Petitioner has not offered any facts that suggest that a physician limited the staffs
actions to those which were stated in his or her treatment orders. The staff in this
case was in possession of facts showing that the regime ordered by Resident # 7’s
physician — consisting of medication intended to curb the resident’s sexual
aggression — was inadequate to protect other residents. They could have taken
additional measures that were not in conflict with physician orders to protect those
residents. Indeed, the facts establish that such additional measures were
obligatory given the failure of the medication regime to bring a halt to Resident
#7’s sexual aggression. These measures certainly could have consisted of
additional consultation with the resident’s physician, perhaps, to seek an
adjustment of the resident’s medication. Or, they could have consisted of actions
that were independent of physicians’ orders, such as increased surveillance of
Resident # 7 and other vulnerable residents or of segregating Resident # 7 from the
general resident population. Petitioner explored none of these possibilities.

b. Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.25(h)(2).

The applicable regulation requires that a facility must ensure that each of its
residents receives adequate supervision and assistance devices to prevent
accidents. This regulation imposes several duties on a long term care facility.
First, it must assess each of its residents to determine that resident’s vulnerabilities
and needs. Second, it must plan each resident’s care so as to develop all
reasonable interventions to prevent the resident from sustaining accidents. And,
finally, the facility must implement the protective measures that it has developed.

CMS contends that Petitioner failed to meet these requirements in providing care
to Resident #7. The gravamen of CMS’s assertion is that Petitioner’s staff were
well aware of Resident # 7’s proclivities for sexual predation but failed to develop
or implement effective measures that protected other residents from Resident # 7.

I find CMS’s argument to be supported by the undisputed facts of this case. As I
have discussed above, Petitioner’s staff knew that Resident # 7 remained a
predator despite receiving medication that was specifically intended to curb his
sexual appetites. The staff knew also that Resident # 7 had begun to focus his
interest on another, helpless resident, Resident # 11. But, in spite of that, the staff
did not develop or implement measures that offered reasonable guarantees that
Resident # 7 would not continue to engage in sexual predation.
My conclusion is underscored by the undisputed facts pertaining to Resident # 7’s
attempted groping of Resident # 11. The event put the staff on notice that
Resident # 7 remained a sexual predator notwithstanding the fact that he’d begun
Depo Provera therapy about two weeks previously. The event also put the staff on
notice that Resident # 11 had become a target of Resident # 7. However, these
events, and the demonstrated ineffectiveness of Petitioner’s interventions, did not
spur the staff to even consider more forceful and, perhaps, more effective
interventions.

Petitioner makes essentially the same arguments here as it makes in opposition to
the allegations that it failed to prevent abuse. It asserts that: the relationship
between Resident # 7 and Resident # 163 was consensual; and Resident # 7 did
not successfully grope Resident # 11 but was stopped while attempting to do so. I
have previously addressed these arguments and find it unnecessary to address
them again.

Petitioner argues that Resident # 7, albeit mobile in his wheelchair, moved slowly.
Petitioner’s brief at 16. The inference that it apparently wants me to draw from
this is that staff always had time to intervene in order to protect other residents
from Resident # 7’s sexual predation. However, although I accept as fact that
Resident # 7 could not move rapidly, that fact in and of itself is no assurance that
the resident could not engage in predatory behavior. The undisputed facts are that
Resident # 11 — a target of Resident # 7 — could not move independently. He was
unable to escape Resident # 7’s advances and, due to his aphasia, could not call
out for help. Even if Resident # 7 moved very slowly, he had the opportunity to
abuse Resident # 11, if neither he nor the other resident were under supervision or
segregated from each other.

Petitioner asserts also that its staff effectively supervised Resident # 7 and that the
staff had, in fact, been in-serviced on May 30, 2008 to supervise residents as part
of a team effort. Petitioner’s brief at 16. However, merely asserting that adequate
supervision occurred without offering facts that describe what was done is to state
a conclusion without offering a material fact. Petitioner does not describe either
the concept of team supervision or how it was implemented to protect other
residents from Resident # 7’s predatory behavior. Petitioner offers no facts
showing precisely what surveillance or supervision its staff made of Resident # 7,
Resident # 11, or any other resident, in order to protect residents from sexual
abuse. Moreover, Petitioner does not address any of the undisputed facts showing
that Resident #7 continued to engage in sexually aggressive conduct well after
May 30, 2008. His attempted groping of Resident # 11 occurred sometime around
the end of July 2008.
10

2. The undisputed material facts establish that CMS’s
determination of immediate jeopardy level noncompliance was not
clearly erroneous.

I find that the undisputed material facts support the conclusion that the two
deficiencies that I discuss in this decision were at the immediate jeopardy level of
noncompliance. These facts show that the probability of serious harm or injury
resulting from Resident # 7’s unchecked sexual aggression was extremely high.
Resident # 11, for example, was totally at the mercy of any individual who sought
to abuse him. The resident is unable to speak and unable to move without
assistance. Consequently, Resident #7, not properly supervised, and given his
proclivities, posed a serious threat to the psychological and physical well-being of
Resident # 11.

Petitioner argues that Resident #7 posed a threat to no one. It asserts, without
citing any facts, that “[n]o evidence has been presented to substantiate the
allegation that . . . [Resident # 163] or . . . [Resident # 7] ever made sexual
advances toward any resident other than each other.” Petitioner’s brief at 17. I
find this assertion raises no genuine fact dispute in that Petitioner has cited to
nothing to support its contention. Petitioner asserts also that “[c]areful supervision
by Petitioner’s staff prevented the incident [involving Resident # 7’s attempted
groping of Resident # 11] from escalating to the point of abuse.” Jd. However,
Petitioner offers no facts to describe the “careful supervision” that its staf
allegedly provided to Resident # 7 or to Resident # 11. Its contention that there
was “careful supervision” of these residents is simply a naked assertion without
factual support.

Petitioner has in fact offered nothing to show that CMS’s determination o
immediate jeopardy level noncompliance is clearly erroneous. As I have
discussed, the undisputed facts of this case show a high probability of harm — at
least insofar as Resident # 11 is concerned — resulting from Resident #7’s sexually
aggressive conduct.

3. The undisputed material facts establish CMS’s remedy
determinations to be reasonable.

At issue in this case are two remedy determinations. CMS determined to impose
civil money penalties of $3750 per day for July 30 and 31, 2008. Additionally,
CMS determined to impose civil money penalties of $100 per day for each day of
a period that began on August 1, 2008 and which ran through August 28, 2008.
11

There are regulatory criteria governing the amount of civil money penalties.
Penalties for immediate jeopardy level deficiencies must fall within a range of
from $3050 to $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). Penalties for non-
immediate jeopardy level deficiencies must fall within a range of from $50 to
$3000 per day. 42 C.F.R. § 488.438(a)(1)(ii). The regulatory criteria for deciding
what is a reasonable penalty amount within a range of possible penalties include:
the seriousness of a deficiency or deficiencies; the relationship of one deficiency
to another; the facility’s compliance history; the facility’s culpability for a
deficiency or deficiencies; and the facility’s financial condition. 42 C.F.R.

§§ 488.438(£)(1) — (4); 488.404 (incorporated by reference into 42 C.F.R.

§ 488.438(f)(3)).

Petitioner has not challenged the duration of its noncompliance. Although it has
denied any noncompliance it has not argued that, if it was compliant, it came back
into compliance on a date or dates that are earlier than those established by CMS
as the dates when compliance was attained. Therefore, I find that Petitioner was
noncompliant at the immediate jeopardy level on July 30 and 31, 2008 and
remained noncompliant at a less than immediate jeopardy level from August 1
through August 28, 2008.

What remains to be decided is whether the penalties determined by CMS are
reasonable. I find that they are, based on the undisputed material facts of this case.

First, I note that Petitioner has offered no argument that CMS’s penalty
determinations are unreasonable assuming that it is noncompliant as alleged by
CMS. It would be reasonable for me to sustain the penalty determinations based
simply on Petitioner’s failure to contest the remedies.

However, the reasonableness of CMS’s remedy determinations is sustained also
by the undisputed material facts. These facts establish, first, that the penalty
amounts are justified by the seriousness of Petitioner’s noncompliance.

The two immediate jeopardy level deficiencies in this case justify civil money
penalties of at least $3050 for the two days that Petitioner was noncompliant at
that level. A penalty amount of $3750 constitutes only a very modest
augmentation of the regulation’s minimum allowable immediate jeopardy level
penalty amount. Here, the seriousness of Petitioner’s noncompliance amply
justifies that modest augmentation. The probability of at least psychological harm
to other residents resulting from Resident # 7’s unchecked sexual aggression was
very high. A penalty of $3750 per day clearly reflects that level of probable harm.
12

A penalty amount of $3750 per day is also supported by Petitioner’s compliance
history. Facts not challenged by Petitioner establish that it does not have an
unblemished record, having been found to be deficient in 2006. CMS’s brief at 21
— 22.

As for the non-immediate jeopardy level noncompliance running from August 1 —
August 28, 2008, I find that the penalty amount of $100 per day is amply justified
by the undisputed material facts establishing the relative seriousness of the
deficiencies even after immediate jeopardy was abated. $100 per day is, in fact, a
minimal civil money penalty constituting only three percent of the maximum
possible non-immediate jeopardy level penalty amount.

/s/
Steven T. Kessel
Administrative Law Judge

